                                                                  1
                                                                  2
                                                                  3
                                                                  4
                                                                  5
                                                                  6
                                                                  7
                                                                  8
                                                                  9                                UNITED STATES DISTRICT COURT
                                                                 10                                         DISTRICT OF NEVADA
402 North Division Street, P.O. Box 646, Carson City, NV 89702




                                                                 11
                                                                 12   UNITED STATES OF AMERICA,                           3:73-CV-00125-MMD-WGC
       Telephone: (775) 687-0202 Fax: (775) 882-7918
         E-Mail Address: law@allisonmackenzie.com




                                                                 13                 Plaintiff,                            In Equity No. C-125
                ALLISON MacKENZIE, LTD.




                                                                 14   WALKER RIVER PAIUTE TRIBE,
                                                                 15                 Plaintiff-Intervenor,
                                                                 16          vs.
                                                                 17   WALKER RIVER IRRIGATION DISTRICT,
                                                                      a corporation, et al.,
                                                                 18
                                                                                  Defendants.
                                                                 19   _______________________________________/            ORDER RE:
                                                                 20           AMENDED ORDER APPROVING BUDGET AND RATE OF ASSESSMENT
                                                                                   FOR THE YEAR JULY 1, 2019 THROUGH JUNE 30, 2020,
                                                                 21                           AND THE AUDIT REPORT
                                                                                         FOR THE YEAR ENDED JUNE 30, 2018
                                                                 22
                                                                 23                 The Report and Petition of the United States Board of Water Commissioners and the
                                                                 24   Chief Deputy Water Commissioner/Water Master (collectively “Board”) for Approval of Budget and
                                                                 25   Approval of Rate of Assessment and Special Assessment for the Year July 1, 2019 Through June 30,
                                                                 26   2020, and for Approval of the Audit Report for the Year Ended June 30, 2018 (“Petition”) (Doc.
                                                                 27   1551) was filed on April 19, 2019.
                                                                 28




                                                                                                                    -1-
